Citation Nr: 1107366	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-34 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland




THE ISSUE

Entitlement to service connection for skin disability/dermatitis.





ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The Veteran served on active duty from December 1977 to October 
1981 with subsequent periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision, in which the RO, in pertinent part, denied 
claims for service connection for skin disability/dermatitis, 
Dequervain's disease, and foot discoloration.  The Veteran 
subsequently filed a notice of disagreement pertaining to all of 
these issues and a statement of the case was issued in August 
2009.  However, in his September 2009 Form 9, the Veteran only 
appealed the claim for service connection for skin 
disability/dermatitis.  Accordingly, this is the only issue on 
appeal before the Board.  


FINDING OF FACT

The evidence reasonably shows that the Veteran's current skin 
disability, contact dermatitis, is as likely as not related to 
exposure to jet fuel during service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the 
criteria for service connection for contact dermatitis are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection for skin disability/dermatitis, the Board finds that 
all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

II.  Factual Background

The Veteran's service personnel records show that he served as a 
fuel specialist in the Air Force.

The Veteran's active duty service treatment records do not reveal 
any findings of dermatitis or other skin problems.  However, a 
June 1981 toxicological exposure incident/occupational illness 
report reflects that JP-4 fuel was sprayed onto the Veteran.  The 
incident happened when a hose coupling failed while the Veteran 
was refueling an RF-5 refueler with JP4 from a hose cart.  It was 
noted that the Veteran experienced chemical conjunctivitis as a 
result of the exposure. 

The Veteran's National Guard personnel records show that he had 
periods of active duty for training and inactive duty for 
training consistently from 1982 to 2000.  Additionally, the 
Veteran's National Guard service treatment records show that he 
was seen for skin problems in February 1993, March 1994, and May 
1994, and was noted in October 2000, to have a history of contact 
dermatitis from exposure to jet fuel.

A February 1993 progress note reflects that the Veteran was noted 
to have dry skin from jet fuel getting on his hands.  A March 
1994 progress note shows that he was complaining of skin rashes 
of the face, scalp and both hands.  He felt that the problem was 
a result of being exposed to jet fuel.  He had experienced 
intermittent problems for about 13 years and was now having a 
worse reaction, experiencing burning, itching and peeling.  
Physical examination showed reddish rashes of the face and 
scaling of the scalp, nose and eyebrows.  The diagnostic 
assessment was possible skin allergy to jet fuel.  

A subsequent May 1994 progress note shows that the Veteran 
reported a history of dry, flaking scalp and rash of the face 
that was itchy and was currently receding.  Physical examination 
showed a dry, flaky, eryhtematous rash present over the eyebrows 
and the right side of the face.  The diagnostic assessment was 
seborrheic dermatitis.  

An October 2000 physician's summary shows that the Veteran was 
noted to have a history of contact dermatitis from jet fuel, 
including dry skin and other symptoms.   

On October 2008 VA examination, the examiner noted that the 
Veteran was exposed to jet fuel for approximately 12 minutes over 
most of his body, including his face, scalp, arms, legs, abdomen 
and back on June 2, 1981 and that since that time he had had 
ongoing problems with burning, itching and dryness of the skin 
for which he had used various topical ointments.  He had also 
been part of a study at Johns Hopkins University looking at the 
effects of jet fuel.  The examiner indicated that the Veteran's 
condition was chronic and constant and that he was using cocoa 
butter two to three times per day to keep his skin moist.  

Physical examination revealed that the Veteran's arms, legs, 
feet, face, scalp and back showed areas of redness and dryness of 
the skin with some scaling and scratch marks from the itching.  
The area involved was approximately 25 percent of his body 
surface.  There were no open lesions or wounds.  The examiner 
diagnosed the Veteran with contact dermatitis from jet fuel 
exposure.  The examiner noted that the most significant exposure 
occurred on June 2, 1981 but that the Veteran reported that he 
had had re-exposure on several occasions since that time on 
different parts of his body. 

III.  Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be established for disability due to 
disease or injury incurred or aggravated in the line of duty 
during a period of ACDUTRA. 38 U.S.C.A. 
§§ 101(2), (22), (24), 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.1(d), 3.6(a), (c), 3.303; Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Service 
connection can also be established for disability due to injury, 
but not disease, incurred or aggravated in the line of duty 
during a period of INACDUTRA.  38 U.S.C.A. § 101(2), (23), (24) 
(West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), (d).
  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

IV.  Analysis

The evidence clearly indicates that the Veteran has current 
contact dermatitis, as diagnosed by the October 2008 VA examiner.  
The evidence also shows that the Veteran was exposed to jet fuel 
in service, both during the incident which occurred on active 
duty in June 1981, and later, during apparent periods of either 
ACDUTRA or INACDUTRA.  Additionally, the VA examiner specifically 
related the diagnosis of contact dermatitis to the Veteran's in-
service jet fuel exposure during service and there are no medical 
opinions of record to the contrary.  Accordingly, the weight of 
the evidence indicates that the Veteran's current contact 
dermatitis results from his jet fuel exposure in service.  
38 C.F.R. § 3.303(d).  

The Board notes that the June 1981 environmental exposure report 
did not actually indicate that the Veteran was exposed to jet 
fuel all over his body, as he has alleged.  Instead, the report 
is ambiguous, indicating only that the Veteran had jet fuel 
"sprayed onto [him]" and that the spraying had affirmatively 
resulted in chemical conjunctivitis.  The Board finds it 
appropriate to resolve this ambiguity in the Veteran's favor, as 
he is competent to report such an occurrence, as there is not a 
sufficient basis in the record for finding his report not 
credible, and as he later went on to report in March 1994 that he 
had experienced skin problems since about the time of the June 
1981 incident.  Accordingly, resolving reasonable doubt in the 
Veteran's favor, the Board credits his testimony that he was 
exposed to jet fuel all over his body after the hose fitting 
failed in June 1981.  38 C.F.R. § 3.102.

In conclusion, the weight of the evidence reasonably establishes 
that the Veteran's current contact dermatitis is shown to be 
related to jet fuel exposure during service.  38 C.F.R. 
§ 3.303(d).  Accordingly, the preponderance of the evidence is in 
the Veteran's favor and service connection for contact dermatitis 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

  
ORDER

Service connection for contact dermatitis is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


